Opinion issued August 30, 2012.




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-11-00845-CR
                            ———————————
                      LARRY F. ERNESTON, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee



                On Appeal from the County Court at Law No. 2
                          Fort Bend County, Texas
                   Trial Court Cause No. 98-CCR-077087


                          MEMORANDUM OPINION

      Appellant, Larry F. Erneston, has filed a motion to dismiss the appeal. The

motion complies with Texas Rule of Appellate Procedure 42.2(a). See TEX. R.

APP. P. 42.2(a). We have not issued a decision in the appeal.
      Accordingly, we order the appeal reinstated and we dismiss the appeal. See

TEX. R. APP. P. 43.2(f). We dismiss any pending motions as moot.

      We direct the Clerk to issue the mandate within 10 days of the date of this

opinion. See TEX. R. APP. P. 18.1.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Jennings and Keyes.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2